Exhibit 10.1

 
FOURTH LOAN MODIFICATION AGREEMENT
 
This Fourth Loan Modification Agreement (this “Loan Modification Agreement”) is
entered into as of May 6, 2011 (the “Fourth Loan Modification Effective Date”),
by and between (i) SILICON VALLEY BANK, a California corporation, with its
principal place of business at 3003 Tasman Drive, Santa Clara, California 95054
and with a loan production office located at 275 Grove Street, Suite 2-200,
Newton, Massachusetts 02466 (“Bank”) and (ii) BRIDGELINE DIGITAL, INC., a
Delaware corporation with its chief executive office located at 10 Sixth Road,
Woburn, Massachusetts 01801 (“Bridgeline”) and e.MAGINATION IG, LLC, a Maryland
limited liability company, with offices located at 6711 Columbia Gateway Drive,
Suite 550, Columbia, Maryland 21046 (“e.Magination”).
 
1.           DESCRIPTION OF EXISTING INDEBTEDNESS AND OBLIGATIONS. Among other
indebtedness and obligations which may be owing by Borrower to Bank, Borrower is
indebted to Bank pursuant to a certain Amended and Restated Loan and Security
Agreement dated as of March 31, 2010, as amended by a certain First Loan
Modification Agreement, dated as of June 22, 2010, as further amended by a
certain Second Loan Modification Agreement, dated as of July 7, 2010 and as
further amended by a certain Joinder, Waiver and Third Loan Modification
Agreement, dated as of November 5, 2010, each between Borrower and Bank (as
amended, the “Loan Agreement”).  Capitalized terms used but not otherwise
defined herein shall have the same meaning as in the Loan Agreement.
 
2.           DESCRIPTION OF COLLATERAL.  Repayment of the Obligations is secured
by the Collateral as described in the Loan Agreement and in a  certain Amended
and Restated Intellectual Property Security Agreement, dated as of March 31,
2010 (the “IP Agreement”, and together with any other collateral security
granted to Bank, the “Security Documents”).  Hereinafter, the Security
Documents, together with all other documents evidencing or securing the
Obligations shall be referred to as the “Existing Loan Documents”.
 
3.           DESCRIPTION OF CHANGES IN TERMS.
 
 
A.
Modifications to Loan Agreement.

 
 
1
The Loan Agreement shall be amended by inserting the following new Section 2.1.5
immediately following Section 2.1.4 thereof:

 
“2.1.5           Term Loan.
 
(a)           Availability.  Subject to the terms and conditions of this
Agreement, during the Draw Period, Bank shall make one (1) term loan consisting
of up to two (2) Draw Requests available to Borrower.  Each Draw Request must be
in an amount equal to at least the lesser of (i) One Million Dollars
($1,000,000) or (ii) the amount that has not yet been drawn under the Term Loan;
providedthat in any event the total amount requested under all Draw Requests
shall not exceed the Term Loan Amount.  After repayment, the Term Loan may not
be reborrowed.
 
(b)           Interest Period.   During the Draw Period, commencing on the first
Payment Date of the month following the month in which the Funding Date occurs,
Borrower shall make monthly payments of interest, in arrears, on the outstanding
principal amount of the Term Loan at the rate set forth in Section 2.3(a)(ii).
 
(c)           Repayment.  Commencing on the first day of the month following the
last day of the Draw Period through and including the Term Loan Maturity Date,
the principal amount of the Term Loan outstanding on the last day of the Draw
Period is payable in (i) thirty-six (36) consecutive equal monthly installments
of principal, based on a thirty-six (36) month amortization period, plus (ii)
monthly payments of interest, in arrears, on the outstanding principal amount of
the Term Loan at the rate set forth in Section 2.3(a)(ii).  Notwithstanding the
foregoing, all unpaid principal and interest on the Term Loan shall be due on
the Term Loan Maturity Date.
 
 
 

--------------------------------------------------------------------------------

 
 
(d)           Prepayment.  The Term Loan may be prepaid by Borrower prior to the
Term Loan Maturity Date, effective three (3) Business Days after written notice
of prepayment is given to Bank.  Notwithstanding any such prepayment, Bank’s
lien and security interest in the Collateral shall continue until Borrower fully
satisfies its Obligations.  If such prepayment is at Borrower’s election prior
to the last day of the Draw Period, there shall be no prepayment premium.  If
such prepayment is at Borrower’s election or at Bank’s election due to the
occurrence and continuance of an Event of Default after the termination of the
Draw Period, but (i) prior to the first anniversary of the termination of the
Draw Period, Borrower shall pay to Bank, in addition to the payment of any other
expenses or fees then-owing, a prepayment fee in an amount equal to Forty
Thousand Dollars ($40,000) (i.e. two percent (2.00%) of Two Million Dollars
($2,000,000)) and (ii) on or after the first anniversary of the termination of
the Draw Period, but prior to the second anniversary of the termination of the
Draw Period, Borrower shall pay to Bank, in addition to the payment of any other
expenses or fees then-owing, a prepayment fee in an amount equal to Twenty
Thousand Dollars ($20,000) (i.e. one percent (1.00%) of Two Million Dollars
($2,000,000)); providedthat no termination fee shall be charged if the Term Loan
is replaced with a new facility from another division of Silicon Valley
Bank.  If such prepayment is at Borrower’s election or at Bank’s election due to
the occurrence and continuance of an Event of Default after the second
anniversary of the termination of the Draw Period, there shall be no prepayment
premium.
 
Notwithstanding the foregoing, if such prepayment of the Term Loan is at
Borrower’s election and is made for the sole purpose of increasing the unused
Availability Amount (the “Excess Availability”) and, together with such Term
Loan prepayment, Borrower submits a Transaction Report (including a request for
an Advance) that supports, as determined by Bank, in its sole discretion,
lending such Excess Availability, on a Dollar for Dollar basis, under the
Revolving Line (by reference to the Availability Amount and such Transaction
Report), then no prepayment premium shall be applicable with respect to such
prepayment of the Term Loan.”  
 
 
2
The Loan Agreement shall be amended by deleting the following text appearing as
Section 2.3(a) thereof:

 
“(a)           Interest Rate; Advances.  Subject to Section 2.3(b), the
principal amount outstanding under the Revolving Line shall accrue interest at a
floating per annum rate equal to the Prime Rate plus one and one-quarter
percentage points (1.25%); provided, however, that during a Performance Pricing
Period, subject to Section 2.3(b), the principal amount outstanding under the
Revolving Line shall accrue interest at a floating per annum rate equal to the
Prime Rate plus one percent (1.00%), which interest shall in any event be
payable monthly, in arrears, in accordance with Section 2.3(f) below.”
 
and inserting in lieu thereof the following:
 
“(a)           Interest Rate.
 
(i)           Advances.  Subject to Section 2.3(b), the principal amount
outstanding under the Revolving Line shall accrue interest at a floating per
annum rate equal to the Prime Rate plus one and one-quarter percentage points
(1.25%), which interest shall be payable monthly, in arrears, in accordance with
Section 2.3(f) below.
 
 
2

--------------------------------------------------------------------------------

 
 
(ii)           Term Loan.  Subject to Section 2.3(b), the principal amount
outstanding under the Term Loan shall accrue interest at a floating per annum
rate equal to the Prime Rate plus one and three-quarters percent (1.75%), which
interest shall be payable monthly, in arrears, in accordance with Section 2.1.5.
 
 
3
The Loan Agreement shall be amended by deleting the following text appearing as
Section 6.2(a)(vi) thereof:

 
“(vi)           as soon as available, and in any event within one hundred twenty
(120) days following the end of Borrower’s fiscal year, annual financial
statements certified by, and with an unqualified opinion of, independent
certified public accountants reasonably acceptable to Bank;”
 
and inserting in lieu thereof the following:
 
“(vi)           as soon as available, and in any event within one hundred fifty
(150) days following the end of Borrower’s fiscal year, annual audited financial
statements certified by, and with an unqualified opinion of, independent
certified public accountants reasonably acceptable to Bank;”
 
 
4
The Loan Agreement shall be amended by deleting the following text appearing as
Section 6.9(a) thereof:

 
“(a)           EBITDA. EBITDA, measured on a trailing three-month basis as of
the last day of each month, of no less than (i) commencing on the Effective Date
through and including the testing period ending August 31, 2010, Fifty Thousand
Dollars ($50,000); and (ii) commencing on the next testing period ending
September 30, 2010, and for each testing period ending thereafter, One Hundred
Thousand Dollars ($100,000).”
 
and inserting in lieu thereof the following:
 
“(a)           EBITDA. EBITDA, measured quarterly on a trailing three-month
basis as of the last day of each fiscal quarter listed below, of no less than
the corresponding amounts listed below:
 
Quarterly Period Ending
Minimum EBITDA
March 31, 2011
$200,000
June 30, 2011
$300,000
September 30, 2011, and as of the last day of each quarterly period ending
thereafter
$400,000"

 
 
5
The Loan Agreement shall be amended by deleting the following text appearing as
Section 8.1 thereof:

 
“8.1           Payment Default.  Borrower fails to (a) make any payment of
principal or interest on any Credit Extension on its due date, or (b) pay any
other Obligations within three (3) Business Days after such Obligations are due
and payable (which three (3) Business Day grace period shall not apply to
payments due on the Revolving Line Maturity Date).  During the cure period, the
failure to cure the payment default is not an Event of Default (but no Credit
Extension will be made during the cure period);”
 
 
3

--------------------------------------------------------------------------------

 
 
and inserting in lieu thereof the following:
 
“8.1           Payment Default.  Borrower fails to (a) make any payment of
principal or interest on any Credit Extension on its due date, or (b) pay any
other Obligations within three (3) Business Days after such Obligations are due
and payable (which three (3) Business Day grace period shall not apply to
payments due on the Revolving Line Maturity Date and/or the Term Loan Maturity
Date, as applicable).  During the cure period, the failure to cure the payment
default is not an Event of Default (but no Credit Extension will be made during
the cure period);”
 
 
6
The Loan Agreement shall be amended by deleting the following text appearing in
Section 10 thereof:

 

  “If to Borrower:
Bridgeline Software, Inc.
10 Sixth Road
Woburn, Massachusetts  01801
Attn:  Gary M. Cebula, CFO
Fax:  (781) 497-3033
Email:  gcebula@bridgelinesw.com
            with a copy to:
Morse, Barnes-Brown & Pendleton, P.C.
1601 Trapelo Road
Waltham, Massachusetts  02451
Attn:  Joseph C. Marrow, Esquire
Fax:  (781) 622-5933
Email:  jmarrow@mbbp.com
            If to Bank: 
Silicon Valley Bank
2221 Washington Street
One Newton Executive Pa0rk, Suite 200
Newton, Massachusetts
Attn: Mr. Philip Silvia
Fax: (617) 969-5962
Email:  PSilvia@svb.com
            with a copy to: 
Riemer & Braunstein, LLP
Three Center Plaza
Boston, Massachusetts  02108
Attn:  David A. Ephraim, Esquire
Fax:  (617) 880-3456
Email:   DEphraim@riemerlaw.com"
           
and inserting in lieu thereof the following:
         

 
 
4

--------------------------------------------------------------------------------

 
 

  “If to Borrower:  
Bridgeline Digital, Inc.
e.Magination IG, LLC
c/o Bridgeline Digital, Inc.
10 Sixth Road
Woburn, Massachusetts  01801
Attn:  Michael Prinn, CAO
Fax:  (781) 376-0533
Email:   mprinn@blinedigital.com
            with a copy to: 
Morse, Barnes-Brown & Pendleton, P.C.
1601 Trapelo Road
Waltham, Massachusetts  02451
Attn:  Joseph C. Marrow, Esquire
Fax:  (781) 622-5933
Email:  jmarrow@mbbp.com
            If to Bank:  
Silicon Valley Bank
275 Grove Street, Suite 2-200
Newton, Massachusetts 02466
Attn:  Mr. Benjamin Johnston
Fax:  (617) 969-4395
Email:   bjohnston@svb.com
            with a copy to: 
Riemer & Braunstein, LLP
Three Center Plaza
Boston, Massachusetts  02108
Attn:  Charles W. Stavros, Esquire
Fax:  (617) 880-3477
Email:  cstavros@riemerlaw.com”
 

 
 
 
7
The Loan Agreement shall be amended by deleting the following definitions from
Section 13.1 thereof:

 
“             “Non-formula Advance” is (a) the lesser of (i) Two Million Dollars
($2,000,000) or (ii) the difference between (x) the Revolving Line minus (y) the
amount available under the applicable Borrowing Base; provided, however, that
Bank may decrease the foregoing amount in its good faith business judgment based
on events, conditions, contingencies, or risks which, as determined by Bank, may
adversely affect the Collateral.
 
“Non-formula Advance Availability Period” is, provided a Default has not
occurred, the period commencing three (3) Business Days prior to the end of each
fiscal quarter of the Borrower and terminating on the earlier to occur of (i)
the occurrence of a Default and (ii) 12:00 noon eastern time on the third
Business Day of the immediately succeeding fiscal quarter of the Borrower.
 
“Performance Pricing Period” is, provided no Default has occurred and is
continuing, the period commencing on the first day of the month following the
date in which Borrower reports that Borrower’s EBITDA, measured on a trailing
three-month basis, is greater than One Hundred Fifty Thousand Dollars
($150,000), and terminating on the earlier to occur of (i) the occurrence of a
Default and (ii) the first day of the month in which Borrower reports, or Bank
otherwise determines, in its sole discretion, that Borrower’s EBITDA, measured
on a trailing three-month basis, is equal to or less than One Hundred Fifty
Thousand Dollars ($150,000).  All reports of EBITDA made by Borrower to Bank
shall be in form and substance acceptable to Bank, in its sole
discretion.  Borrower shall provide Bank written notice of its intent to enter
into a Performance Pricing Period.
 
 
5

--------------------------------------------------------------------------------

 
 
“Streamline Period” is, on and after the Effective Date, the period (i)
beginning on the first (1st) day in which Borrower has, for each consecutive day
in the immediately-preceding thirty (30) day period, maintained unrestricted
cash at Bank plus the Availability Amount (based upon Borrower’s last Borrowing
Base Certificate delivered to Bank) in an amount at all times greater than Three
Million Dollars ($3,000,000), as determined by Bank, in its sole discretion (the
“Streamline Balance”); and (ii) ending on the earlier to occur of (A) the
occurrence of a Default or an Event of Default; and (B) the first day thereafter
in which Borrower fails to maintain the Streamline Balance, as determined by
Bank, in its sole discretion.  Upon the termination of a Streamline Period,
Borrower must maintain the Streamline Balance each consecutive day for thirty
(30) consecutive days, as determined by Bank, in its sole discretion, prior to
entering into a subsequent Streamline Period.  Borrower shall endeavor to give
Bank prior-written notice of Borrower’s intention to enter into any such
Streamline Period.”
 
 
8
The Loan Agreement shall be amended by inserting the following new definitions
in Section 13.1 thereof, each in its appropriate alphabetical order:

 
“              “Draw Period” of time from the Fourth Loan Modification Effective
Date through the earliest to occur of (a) March 31, 2012, (b) an Event of
Default, or (c) the existence of any Default.
 
“Draw Request” and “Draw Requests” is, during the Draw Period, each request for
a Credit Extension under the Term Loan.
 
“Fourth Loan Modification Effective Date” is May 6, 2011.
 
“Term Loan” is a loan made by Bank pursuant to the terms of Section 2.1.5
hereof.
 
“Term Loan Amount” is an aggregate amount equal to Two Million Dollars
($2,000,000) outstanding at any time.
 
“Term Loan Maturity Date” is the earliest of (a) April 1, 2015 or (b) the
occurrence of an Event of Default.”
 
 
9
The Loan Agreement shall be amended by deleting the following definitions from
Section 13.1 thereof:

 
“            “Availability Amount” is (a) the lesser of (i) the Revolving Line
or (ii) (X) the amount available under the Borrowing Base plus (Y) during the
Non-formula Advance Availability Period, the Non-formula Advance minus (b) the
Dollar Equivalent amount of all outstanding Letters of Credit (including drawn
but unreimbursed Letters of Credit plus an amount equal to the Letter of Credit
Reserve), minus (c) the FX Reduction Amount, minus (d) any amounts used for Cash
Management Services, and minus (e) the outstanding principal balance of any
Advances, including, without limitation, any outstanding Non-formula Advance.
 
“Credit Extension” is any Advance, Non-formula Advance, Letter of Credit, FX
Forward Contract, amount utilized for Cash Management Services, or any other
extension of credit by Bank for Borrower’s benefit.
 
“Revolving Line Maturity Date” is March 31, 2012 (two (2) years from the
Effective Date).”
 
and inserting in lieu thereof the following:
 
 
6

--------------------------------------------------------------------------------

 
 
“           “Availability Amount” is (a) the lesser of (i) the Revolving Line
minus the outstanding principal balance of the Term Loan or (ii) the amount
available under the Borrowing Base, minus (b) the Dollar Equivalent amount of
all outstanding Letters of Credit (including drawn but unreimbursed Letters of
Credit plus an amount equal to the Letter of Credit Reserve), minus (c) the FX
Reduction Amount, minus (d) any amounts used for Cash Management Services, and
minus (e) the outstanding principal balance of any Advances.
 
“Credit Extension” is any Advance, Term Loan, Letter of Credit, FX Forward
Contract, amount utilized for Cash Management Services, or any other extension
of credit by Bank for Borrower’s benefit.
 
“Revolving Line Maturity Date” is March 31, 2013.”
 
 
10
The Loan Agreement shall be amended by deleting the following clause (g) from
the definition of “Permitted Acquisition” contained in Section 13.1 thereof:

 
“           (g)           the total cash and non-cash consideration payable
(including, without limitation, any earn-out payment obligations) for all such
Acquisitions may not exceed Six Million Dollars ($6,000,000); Borrower shall
provide Bank evidence satisfactory to Bank, in its sole discretion, that no more
than Three Million Dollars ($3,000,000) in the aggregate of Credit Extensions or
other proceeds of loans made by Bank to Borrower, have been utilized as purchase
consideration for all such Acquisitions; and”
 
and inserting the following in lieu thereof:
 
“           (g)           the total cash and non-cash consideration payable
(including, without limitation, any earn-out payment obligations) for all such
Acquisitions may not exceed Five Million Dollars ($5,000,000); Borrower shall
provide Bank evidence satisfactory to Bank, in its sole discretion, that no more
than Three Million Dollars ($3,000,000) in the aggregate of Credit Extensions or
other proceeds of loans made by Bank to Borrower, have been utilized as purchase
consideration for all such Acquisitions; and”
 
 
11
The Loan Agreement shall be amended by deleting the following clause (c) from
the definition of “Permitted Liens” contained in Section 13.1 thereof:

 
“           (c)           purchase money Liens and capital leases (i) on
Equipment acquired or held by Borrower incurred for financing the acquisition of
the Equipment securing no more than Five Hundred Thousand Dollars ($500,000) in
the aggregate amount outstanding, or (ii) existing on Equipment when acquired,
if the Lien is confined to the property and improvements and the proceeds of the
Equipment;”
 
and inserting in lieu thereof the following:
 
“           (c)           purchase money Liens and capital leases (i) on
Equipment acquired or held by Borrower incurred for financing the acquisition of
the Equipment securing no more than Seven Hundred Fifty Thousand Dollars
($750,000) in the aggregate amount outstanding, or (ii) existing on Equipment
when acquired, if the Lien is confined to the property and improvements and the
proceeds of the Equipment;”
 
 
12
The Compliance Certificate attached as Exhibit B to the Loan Agreement is hereby
deleted and replaced with Exhibit B attached hereto.

 
 
7

--------------------------------------------------------------------------------

 
 
4.           CONDITIONS PRECEDENT.  As a condition precedent to the
effectiveness of this Loan Modification Agreement and the Bank’s obligation to
make further Advances under the Revolving Line, the Bank shall have received the
following documents prior to or concurrently with this Agreement, each in form
and substance satisfactory to the Bank:
 
 
A.
Copies, certified by a duly authorized officer of each Borrower, to be true and
complete as of the date hereof, of each of (i) the governing documents of each
Borrower, respectively, as in effect on the date hereof (but only to the extent
modified since last delivered to the Bank), (ii) the resolutions of each
Borrower, respectively, authorizing the execution and delivery of this Loan
Modification Agreement, the other documents executed in connection herewith and
each Borrower’s respective performance of all of the transactions contemplated
hereby (but only to the extent required since last delivered to Bank), and (iii)
an incumbency certificate giving the name and bearing a specimen signature of
each individual who shall be so authorized (but only to the extent any
signatories have changed since such incumbency certificate was last delivered to
Bank);

 
 
B.
Bank shall have received a certificate of the Secretary of State (or similar
entity) of the applicable jurisdiction of organization of a recent date as to
each Borrower’s respective existence and good standing;

 
 
C.
Bank shall have received the results of UCC searches and other searches as
necessary with respect to the Collateral indicating no Liens (other than the
Liens of Bank or Permitted Liens) and otherwise in form and substance
satisfactory to the Bank;

 
 
D.
Updated evidence of insurance;

 
 
E.
Updated Perfection Certificate for each Borrower; and

 
 
F.
Such other documents as Bank may reasonably request.

 
5.           FEES.  Borrower shall pay to Bank an annual renewal fee equal to
Twenty Five Thousand Dollars ($25,000), which fee shall be due and payable on
March 31, 2012 and shall be deemed fully earned as of that date.   Borrower
shall also reimburse Bank for all legal fees and expenses incurred in connection
with this amendment to the Existing Loan Documents.
 
6.           ADDITIONAL COVENANTS: RATIFICATION OF PERFECTION
CERTIFICATE.  Borrower is not a party to, nor is bound by, any license or other
agreement with respect to which Borrower is the licensee (a) that prohibits or
otherwise restricts Borrower from granting a security interest in Borrower’s
interest in such license or agreement or any other property, or (b) for which a
default under or termination of could interfere with the Bank’s right to sell
any Collateral.  Borrower shall provide written notice to Bank within ten (10)
days of entering or becoming bound by any such license or agreement (other than
over-the-counter software that is commercially available to the
public).  Borrower shall take such steps as Bank requests to obtain the consent
of, or waiver by, any person whose consent or waiver is necessary for (x) all
such licenses or contract rights to be deemed “Collateral” and for Bank to have
a security interest in it that might otherwise be restricted or prohibited by
law or by the terms of any such license or agreement (such consent or
authorization may include a licensor’s agreement to a contingent assignment of
the license to Bank if Bank determines that is necessary in its good faith
judgment), whether now existing or entered into in the future, and (y) Bank to
have the ability in the event of a liquidation of any Collateral to dispose of
such Collateral in accordance with Bank’s rights and remedies under the Loan
Agreement and the other Loan Documents.  In addition, the Borrower hereby
certifies that no Collateral, other than Permitted Collateral is in the
possession of any third party bailee (such as at a warehouse).  In the event
that Borrower, after the date hereof, intends to store or otherwise deliver the
Collateral, other than Permitted Collateral, to such a bailee, then Borrower
shall first receive, the prior written consent of Bank and such bailee must
acknowledge in writing that the bailee is holding such Collateral for the
benefit of Bank.  Borrower hereby ratifies, confirms and reaffirms, all and
singular, the terms and disclosures contained in that certain updated Perfection
Certificate, each dated as of the date hereof, and acknowledges, confirms and
agrees the disclosures and information above Borrower provided to Bank in such
Perfection Certificate remains true and correct in all material respects as of
the date hereof.
 
 
8

--------------------------------------------------------------------------------

 
 
7.           CONSISTENT CHANGES.  The Existing Loan Documents are hereby amended
wherever necessary to reflect the changes described above.
 
8.           RATIFICATION OF LOAN DOCUMENTS.  Borrower hereby ratifies,
confirms, and reaffirms all terms and conditions of the Loan Agreement, as
modified hereby, each other Loan Document, all security or other collateral
granted to the Bank, and confirms that the indebtedness secured thereby
includes, without limitation, the Obligations.
 
9.           NO DEFENSES OF BORROWER.  Borrower hereby acknowledges and agrees
that Borrower has no offsets, defenses, claims, or counterclaims against Bank
with respect to the Obligations, or otherwise, and that if Borrower now has, or
ever did have, any offsets, defenses, claims, or counterclaims against Bank,
whether known or unknown, at law or in equity, all of them are hereby expressly
WAIVED and Borrower hereby RELEASES Bank from any liability thereunder.
 
10.           CONTINUING VALIDITY.  Borrower understands and agrees that in
modifying the existing Obligations, Bank is relying upon Borrower’s
representations, warranties, and agreements, as set forth in the Existing Loan
Documents.  Except as expressly modified pursuant to this Loan Modification
Agreement, the terms of the Existing Loan Documents remain unchanged and in full
force and effect.  Bank’s agreement to modifications to the existing Obligations
pursuant to this  Loan Modification Agreement in no way shall obligate Bank to
make any future modifications to the Obligations.  Nothing in this Loan
Modification Agreement shall constitute a satisfaction of the Obligations.  It
is the intention of Bank and Borrower to retain as liable parties all makers of
Existing Loan Documents, unless the party is expressly released by Bank in
writing.  No maker will be released by virtue of this Loan Modification
Agreement.
 
11.           RIGHT OF SET OFF.   Borrower hereby grants to Bank, a lien,
security interest and right of set off as security for all Obligations to Bank,
whether now existing or hereafter arising upon and against all deposits,
credits, collateral and property, now or hereafter in the possession, custody,
safekeeping or control of Bank or any entity under the control of Bank
(including a Bank subsidiary) or in transit to any of them.  At any time after
the occurrence and during the continuance of an Event of Default, without demand
or notice, Bank may set off the same or any part thereof and apply the same to
any liability or obligation of Borrower even though unmatured and regardless of
the adequacy of any other collateral securing the Obligations.  ANY AND ALL
RIGHTS TO REQUIRE BANK TO EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY
OTHER COLLATERAL WHICH SECURES THE OBLIGATIONS, PRIOR TO EXERCISING ITS RIGHT OF
SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF BORROWER ARE
HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.
 
12.           CHOICE OF LAW, VENUE AND JURY TRIAL WAIVER.  Section 11 of the
Loan Agreement is hereby incorporated by reference.
 
13.           COUNTERSIGNATURE.  This Loan Modification Agreement shall become
effective only when it shall have been executed by Borrower and Bank.
 
 
[The remainder of this page is intentionally left blank]


 
9

--------------------------------------------------------------------------------

 
 
This Loan Modification Agreement is executed as a sealed instrument under the
laws of the Commonwealth of Massachusetts, as of the Fourth Loan Modification
Effective Date.
 


BORROWER:
 
BANK:
BRIDGELINE DIGITAL, INC.
 
 
By:  /s/Michael D. Prinn    
Name: Michael D.
Prinn                                                                
Title:  Chief Accounting
Officer                                                              
 
SILICON VALLEY BANK
 
 
By:  /s/Benjamin R.
Johnston                                                               
Name: Benjamin R.
Johnson                                                                
Title:  Relationship
Manager                                                                
 
e.MAGINATION IG, LLC
 
 
By:  /s/Thomas L.
Massie                                                                
Name: Thomas L. Massie  
Title:  President                                                                
 
 

 
 
 
[Fourth Loan Modification Agreement Signature Page]
 
 
10

--------------------------------------------------------------------------------

 
 
EXHIBIT A- COMPLIANCE CERTIFICATE
 

TO: SILICON VALLEY BANK  Date: __________ FROM: BRIDGELINE DIGITAL, INC.    
e.MAGINATION IG, LLC  

 
The undersigned authorized officer of Bridgeline Digital, Inc. and e.Magination
IG, LLC (individually and collectively, jointly and severally, the “Borrower”)
certifies that under the terms and conditions of the Loan and Security Agreement
between Borrower and Bank (the “Agreement”), (1) Borrower is in complete
compliance for the period ending _______________ with all required covenants
except as noted below, (2) there are no Events of Default, (3) all
representations and warranties in the Agreement are true and correct in all
material respects on this date except as noted below; provided, however, that
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date, (4) Borrower, and each of its
Subsidiaries, has timely filed all required tax returns and reports, and
Borrower has timely paid all foreign, federal, state and local taxes,
assessments, deposits and contributions owed by Borrower except as otherwise
permitted pursuant to the terms of Section 5.9 of the Agreement, and (5) no
Liens have been levied or claims made against Borrower or any of its
Subsidiaries relating to unpaid employee payroll or benefits of which Borrower
has not previously provided written notification to Bank.  Attached are the
required documents supporting the certification.  The undersigned certifies that
these are prepared in accordance with GAAP consistently applied from one period
to the next except as explained in an accompanying letter or footnotes.  The
undersigned acknowledges that no borrowings may be requested at any time or date
of determination that Borrower is not in compliance with any of the terms of the
Agreement, and that compliance is determined not just at the date this
certificate is delivered.  Capitalized terms used but not otherwise defined
herein shall have the meanings given them in the Agreement.
 
Please indicate compliance status by circling Yes/No under “Complies” column.
 
Reporting Covenant
Required
Complies
     
Monthly financial statements with Compliance Certificate
Monthly within 30 days
Yes   No
Annual financial statement (CPA Audited)
FYE within 150 days
Yes   No
10-Q, 10-K and 8-K
Within 5 days after filing with SEC
 Yes   No
A/R & A/P Agings, Transaction Reports and Deferred Revenue reports
Monthly within 30 days
Yes   No
Board-approved projections
Annually, w/in 45 days of approval and as amended
Yes   No
Borrowing Base Certificate
Monthly within 30 days and with each request for a  Credit Extension
Yes   No
 

 
Financial Covenant
Required
Actual
Complies
       
Maintain at all times (tested):
     
Minimum EBITDA (quarterly, on a trailing three-month basis)
     
March 31, 2011
$ 200,000
$_________
Yes   No
June 30, 2011
$ 300,000
$_________
Yes   No
September 30, 2011 and thereafter
$ 400,000
$_________
Yes   No
Minimum Liquidity (certified monthly)
$ 1,000,000
$_________
Yes   No



The following Intellectual Property was registered after the Effective Date (if
no registrations, state “None”):
____________________________________________________________________________.


There were no held checks as of the end of such month there except as follows
(if no held checks, state “None”):
 
 
11

--------------------------------------------------------------------------------

 
____________________________________________________________________________.


The following financial covenant analyses and information set forth in Schedule
1 attached hereto are true and accurate as of the date of this Certificate.


The following are the exceptions with respect to the certification above:  (If
no exceptions exist, state “No exceptions to note.”)
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



BRIDGELINE DIGITAL, INC.
e.MAGINATION IG, LLC
 
 
By:
Name:
Title:
 
BANK USE ONLY
 
Received by: _____________________
authorized signer
Date:           _________________________
 
Verified: ________________________
authorized signer
Date:           _________________________
 
Compliance Status:           Yes     No



 
12

--------------------------------------------------------------------------------

 


Schedule 1 to Compliance Certificate


Financial Covenants of Borrower


In the event of a conflict between this Schedule and the Loan Agreement, the
terms of the Loan Agreement shall govern.


Dated:           ____________________




I.           Minimum EBITDA (Section 6.9(a))


Required:                      Achieve EBITDA, measured quarterly on a trailing
three-month basis as of the last day of each fiscal quarter listed below, of no
less than the corresponding amounts listed below:


Quarterly Period Ending
 
Minimum EBITDA
 
March 31, 2011
    $200,000  
June 30, 2011
    $300,000  
September 30, 2011, and as of the last day of each quarterly period ending
thereafter
    $400,000”  



Actual: All amounts measured on a trailing three month basis:
 
A.
Net Income
$           
 
B.
Interest Expense
$           
 
C.
To the extent deducted from the calculation of Net Income, non-cash stock
compensation expense, depreciation expense and amortization expense (including,
without limitation, goodwill)
 
$           
 
D.
Other one-time non-cash expenses approved by Bank, on a case-by-case basis, in
its sole discretion
$           
 
E.
EBITDA (line A plus line B plus line C plus line D)
$           
 



Is line E equal to or greater than
$[                                                                                               ]?


_________________ No, not in
compliance                                                             ___________
Yes, in compliance
 
 
13

--------------------------------------------------------------------------------

 


II.           Minimum Liquidity (Section 6.9(b))


Required:                      Maintain unrestricted cash at Bank plus Committed
Availability of not less than One Million Dollars ($1,000,000).


Actual:


A.
Unrestricted Cash at Bank
$           
 
B.
Committed Availability
$           
 
C.
Liquidity (line A plus line B)
$           
 



Is line C equal to or greater than $1,000,000?
 
__________________  No, not in
compliance                                                             ___________
Yes, in compliance



 
14